I cannot concur in the opinion of the majority in this case. The defendants were engaged in "certain railroad construction work," and wanted a trestle foreman. They received an inquiry from the plaintiff, as plaintiff states as follows:
"I understand you are in need of a trestle man. What will you pay? How long will the job last?"
To this inquiry the defendant's foreman replied:
"Come at once. Five dollars per day. Work will last until spring."
The plaintiff worked a little over eight days and was then discharged because the defendants were not satisfied with his work. Neither the defendants nor their foreman knew the plaintiff. The plaintiff testified:
"I knew that they knew nothing about me or the work that I could do. I don't know whether a contractor would employ a man that he knew nothing about for any definite period of time. I expected my job to last so long as I gave satisfaction. I regarded my agreement as fixed to the 20th of March, because the 20th of March is always considered the first day of spring. * * * I have not worked very much at this kind of business. I know that if a man does not give satisfaction he is discharged."
Again the plaintiff said:
"I was not accustomed to putting up this kind of work."
It seems to me that those who build railroads should put the most skillful and experienced men to build the trestle over which expensive machinery and men must pass. Valuable *Page 369 
property and human lives depend upon the skill and experience of those who build trestles. I cannot hold that the contract was absolute and required the defendants to furnish trestle work to the plaintiff without regard to his efficiency from October 31st to March 20th. The plaintiff admits that the defendants did not know his want of experience. The plaintiff did know it, and his application for the job carried with it a guaranty of his skill and experience. It seems to me that the plaintiff admits himself out of Court when he admits his want of experience and his knowledge that he was required to give satisfaction in order to hold his job.
Besides this, I do not see that there was a contract until spring. The defendants paid the plaintiff $5 per day for the time he worked, and, so far as the case shows to the contrary, the work lasted until spring. Respondent says plaintiff gave his understanding of the contract and the defendants gave their version, and that raised a question of fact for the jury. If this be true, the minds of the parties did not meet, and there was no contract.